Exhibit 10.3

AMENDED AND RESTATED COMPASS MINERALS INTERNATIONAL, INC.

EXECUTIVE SEVERANCE PLAN

(Effective as of May 15, 2020)

 

1.

Purpose.

Compass Minerals International, Inc. (the “Company”) desires to amend and
restate in its entirety the Compass Minerals International, Inc. Executive
Severance Plan, effective as of May 15, 2020. This Amended and Restated Compass
Minerals International, Inc. Executive Severance Plan (this “Plan”) is a top-hat
welfare plan under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and is intended to provide financial protection in the event
of unexpected job loss to certain executive officers of the Company who are
expected to make substantial contributions to the success of the Company and
thereby provide for stability and continuity of management.

 

2.

Definitions.

As used herein, the terms identified below shall have the meanings indicated:

“2020 Incentive Award Plan” means the Compass Minerals International, Inc. 2020
Incentive Award Plan, as amended from time to time.

“Administrator” means the Compensation Committee of the Board of Directors of
the Company.

“Board” means the Board of Directors of the Company.

“Cause” means the Company’s termination of an Eligible Executive’s employment
with the Company or a subsidiary of the Company as a result of (i) Eligible
Executive’s (A) conviction of, or plea of guilty or nolo contendere to, a felony
or misdemeanor involving moral turpitude or (B) indictment for a felony or
misdemeanor under the federal securities laws, (ii) the Eligible Executive’s
willful misconduct or gross negligence in connection with Eligible Executive’s
duties to the Company or any subsidiary resulting in material harm to the
Company or any subsidiary, (iii) the Eligible Executive’s willful failure to
substantially perform, or breach of, Eligible Executive’s duties or
responsibilities to the Company or any subsidiary, (iv) willful breach by the
Eligible Executive of (A) the Restrictive Covenant Agreement or (B) the
Confidentiality Agreement entered into between the Eligible Executive and the
Company or any subsidiary (the “Confidentiality Agreement”), (v) the Eligible
Executive’s fraud, embezzlement, theft, or material dishonesty against the
Company or any subsidiary, (vi) the Eligible Executive’s willful violation of a
policy or procedure of the Company or any subsidiary, resulting in material harm
to the Company or any subsidiary, or (vii) the Eligible Executive’s willful
failure to carry out, or comply with, in any material respect any lawful and
reasonable directive of the Board. For purposes of this definition of “Cause”,
“willful” means those acts taken/not taken in bad faith and without reasonable
belief such action/inaction was in the best interests of the Company or its
subsidiaries. Any action/inaction, based upon authority given pursuant to a
resolution duly adopted by the Board will be conclusively presumed to be done,
or omitted to be done, by the Eligible Executive in good faith and in the best
interests of the Company. The Company must notify the Eligible Executive of an
event constituting Cause within ninety (90) days following the Company’s
knowledge of its existence or such event shall not constitute Cause under this
Plan.



--------------------------------------------------------------------------------

“Change in Control Severance Agreement” means an agreement between any employee
of the Company or a subsidiary of the Company, on the one hand, and the Company,
on the other hand, providing for certain severance benefits to be paid to the
employee upon the occurrence of, or following, a change in control of the
Company.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and other guidance promulgated by the Treasury Department and the Internal
Revenue Service thereunder.

“Disability” means the Eligible Executive must, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, be receiving or be reasonably expected to receive income replacement
benefits for a period of not less than three months under an accident and health
plan covering the Eligible Executive (or, if none, covering the Company’s
employees).

“Eligible Executive” means a key employee of the Company or a subsidiary of the
Company who:

 

  i.

Has been designated an “executive officer” by the Board of Directors of the
Company and designated eligible for this Plan by the Administrator; and

 

  ii.

is not a party to an employment agreement or other agreement with the Company
pursuant to which severance benefits (other than relating to a change in
control) or payments are provided for (other than equity award, annual
incentive, supplemental retirement, deferred compensation or similar plans or
agreements which contain provisions operative on the Eligible Executive’s
involuntary termination from the Company), unless otherwise determined by the
Administrator.

“Good Reason” means the Eligible Executive’s voluntary termination of employment
(e.g., resignation) with the Company or a subsidiary of the Company as a result
of:

 

  i.

a material adverse change in the Eligible Executive’s duties or
responsibilities; provided, however, that none of (A) a modification to a
portion of the Company’s overall business, (B) a change in the Eligible
Executive’s reporting structure, title, duties or responsibilities, in each case
that occurs solely a result of the Company no longer being a publicly traded
entity, or (C) a change in the Eligible Executive’s duties or responsibilities,
in each case that is part of an across-the-board change in duties or
responsibilities of employees at the Eligible Executive’s level shall in and of
itself constitute Good Reason;

 

  ii.

any material reduction in the Eligible Executive’s target total direct
compensation (which includes annual base salary, annual incentives and long-term
incentives); provided, however, that Good Reason shall not include such a
reduction of less than 10% that is part of an across-the-board reduction
applicable to employees at the Eligible Executive’s level;

 

  iii.

any material breach by the Company or one of its subsidiaries of this Plan with
respect to the Eligible Executive or any material compensation agreement between
the Company and the Eligible Executive; or

 

  iv.

Company’s relocation of Eligible Executive’s primary office location more than
50 miles from Eligible Executive’s primary office location prior to such
relocation and more than 50 miles from Eligible Executive’s principal residence.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no voluntary termination by the Eligible
Executive shall constitute a termination with “Good Reason” unless (A) the
Eligible Executive has given written notice of the proposed termination due to
Good Reason, with particulars, to the Company’s Chief Executive Officer or
Corporate Secretary not later than ninety (90) days of the Eligible Executive’s
initial knowledge of the occurrence of such condition; (B) the Company has an
opportunity for thirty (30) days after such notice is received by the Company
within which to remedy such condition, and fails to reasonably cure such
condition; and (C) the Eligible Executive resigns within one hundred and fifty
(150) days after the initial occurrence of the condition potentially giving rise
to Good Reason.

“Qualifying Departure” means an Eligible Executive’s employment with the Company
or a subsidiary of the Company is terminated solely as a result of or in
connection with a sale or other divestiture by the Company of a division,
subsidiary or other business segment (including, without limitation, by sale of
shares of stock or of assets) pursuant to which the Eligible Executive’s
employer ceases to be the Company or a subsidiary of the Company, but the
Eligible Executive was offered continued employment by the acquirer or
transferee employer in such sale or divesture or transfer on terms such that, if
accepted by the Eligible Executive, such continued employment would not result
in any of the events described in clauses (i), (ii), (iii), or (iv) of the
definition of Good Reason and would entitle, for a two-year period immediately
following such sale or divestiture or transfer, the Eligible Executive to
participate in a severance plan or agreement providing substantially similar
severance rights and benefits as the Eligible Executive was entitled to receive
pursuant to this Plan.

“Qualifying Termination” means an Eligible Executive’s voluntary termination of
employment with the Company or a subsidiary of the Company for Good Reason or an
involuntary termination of an Eligible Executive’s employment with the Company
or a subsidiary of the Company without Cause and other than as a result of the
Eligible Executive’s death or Disability. Notwithstanding the foregoing, an
Eligible Executive does not experience a Qualifying Termination in connection
with a Qualifying Departure.

“Restrictive Covenant Agreement” means an agreement between certain employees of
the Company or its subsidiaries, on the one hand, and the Company, on the other
hand, entered into in connection with the employee’s execution of a Change in
Control Severance Agreement.

“Specified Employee” means any employee of the Company or a subsidiary of the
Company that the Company determines is a Specified Employee within the meaning
of Section 409A of the Code.

“Termination Date” means the date on which an Eligible Executive has a
“separation from service,” within the meaning of Section 409A of the Code, from
the Company or a subsidiary of the Company.

 

3.

Eligibility.

a) Eligible Executives. Only Eligible Executives shall be entitled to receive
benefits under this Plan. The Administrator shall limit the class of persons
selected to participate in the Plan to a “select group of management or highly
compensated employees,” within the meaning of Sections 201, 301 and 401 of
ERISA.

b) Qualifying Termination. Subject to the conditions of this Plan, including
Section 8(a) and Section 9, the Company will pay severance benefits pursuant to
Section 4 of this Plan to an Eligible Executive on a Qualifying Termination.
Severance benefits will not be paid pursuant to Section 4 of this Plan to an
Eligible Executive if he or she is entitled to receive a severance benefit from
his or her Change in Control Severance Agreement in connection with his or her
Qualifying Termination.

 

3



--------------------------------------------------------------------------------

c) Non-Qualifying Termination. Notwithstanding any other provision of this Plan
to the contrary, nothing in this Plan shall be construed to require the Company
to pay any of the severance benefits under this Plan to an Eligible Executive if
the Eligible Executive terminates employment with the Company under any
circumstances that do not constitute a Qualifying Termination.

 

4.

Amount and Payment of Benefits upon a Qualifying Termination.

Subject to Section 8(a) and Section 9 of this Plan, an Eligible Executive who
incurs a Qualifying Termination shall be entitled to receive the following
severance benefits described in this Section 4:

a) Payment. Unless otherwise provided herein, an Eligible Executive who incurs a
Qualifying Termination shall receive a severance payment in an amount equal to
the sum of:

 

  i.

one (1) times the Eligible Executive’s annual base salary as of the Eligible
Executive’s Termination Date;

 

  ii.

the greater of (A) one (1) times the amount that the Eligible Executive would
have received as an annual bonus under the 2020 Incentive Award Plan (or the
annual cash bonus plan then in use by the Company and applicable to the Eligible
Executives) for, and relating to, the plan year in which the Termination Date
occurs, if the Eligible Executive had remained employed through the end of the
applicable performance year and an “at target” level of performance was achieved
for such plan year; and (B) one (1) times the average of the amount that the
Eligible Executive actually received as an annual bonus under the 2020 Incentive
Award Plan (or the annual cash bonus plan then in use by the Company and
applicable to the Eligible Executives) for, and relating to, the three (3) plan
years immediately prior to the plan year in which the Termination Date occurs
(or, in the event the Eligible Executive has not been employed by the Company
for such three (3) plan years, such number of years prior to the plan year in
which the Termination Date occurs that the Eligible Executive has actually
received an annual bonus under such plan or plans); and

 

  iii.

one (1) times the amount equal to the aggregate premium cost to cover the
existing coverage for the Eligible Executive and his or her eligible dependents,
if any, for eighteen (18) months under the Company’s health, vision and dental
plans in effect as of the date of the Qualifying Termination; provided that such
amount will include the aggregate premium cost to cover the Eligible Executive’s
dependents if, and only to the extent that, such dependents were enrolled in a
health, vision or dental plan sponsored by the Company before the Qualifying
Termination.

The severance payment pursuant to Section 4(a) shall be paid in a single
lump-sum cash payment, less all applicable withholding taxes, within the sixty
(60)-day period following the Eligible Executive’s Termination Date.

Notwithstanding any other provision of this Plan, if the Eligible Executive is a
Specified Employee on his or her Termination Date, any portion of the severance
payment under this Section 4(a) which may constitute non-exempt “nonqualified
deferred compensation” subject to Section 409A of the Code shall be delayed, if
determined necessary by the Company for the avoidance of penalties and/or excise
taxes under Section 409A of the Code, until the earlier of (A) the first day
after six-months following such Termination Date, and (B) the date the Eligible
Executive dies following such Termination Date.

 

4



--------------------------------------------------------------------------------

b) Outplacement Services. The Company shall provide the Eligible Executive with
access to outplacement counseling services from a firm that the Company selects
at no cost to the Eligible Executive, subject to the timing requirements in
Section 8(l). If the Eligible Executive chooses to not use or access such
outplacement counseling services, the Company shall not provide any payment to
the Eligible Executive in lieu of such services.

c) Equity Awards. Notwithstanding the terms or conditions of any applicable
equity award agreement, rules of the plan or grant notice, and solely to the
extent that (x) the vesting benefits under this Section 4(c) are more favorable
to the Eligible Executive or (y) the applicable award agreement or grant notice
does not explicitly waive or modify the vesting benefits described below, any
and all previously granted and unvested equity awards issued by the Company and
held by an Eligible Executive who incurs a Qualifying Termination on his or her
Termination Date (“Equity Awards”) shall be treated as follows:

 

  i.

RSUs. Subject to Section 8(l), any Equity Awards that are restricted stock units
(“RSUs”) will fully accelerate and vest and will be paid within the sixty
(60)-day period following the Eligible Executive’s Termination Date, in the form
of, at the discretion of the Administrator, either (x) shares of the Company’s
common stock; or (y) cash, with each cash payment in an amount equal to the
value of the shares of the Company’s stock underlying the RSUs that have vested
pursuant to this Section 4(c)(i) on the applicable payment date, calculated
based on the closing market price at which a share of the Company’s stock would
have been sold on such payment date or the next trading date if such payment
date was not a trading date, less all applicable withholding taxes.

 

  ii.

Equity Awards other than RSUs. All other vested Equity Awards and any Equity
Awards that are not RSUs will be subject solely to the terms and conditions of
the 2020 Incentive Award Plan, grant notice and award agreement or rules of the
plan pursuant to which such Equity Award was granted and will not be affected by
this Section 4(c).

 

5.

Section 280G.

No Eligible Executive is entitled to receive additional payment from the Company
by reason of the excise tax required by Section 4999(a) of the Code being
imposed on the Eligible Executive for any amounts received constituting an
excess parachute payment as defined in Section 280G of the Code.

a) Notwithstanding anything herein or in the Eligible Executive’s Change in
Control Severance Agreement to the contrary, in the event that the Company’s
then current independent registered public accounting firm or another accounting
or similar firm selected by the Company, subject to the Eligible Executive’s
approval which shall not be unreasonably withheld (the “Accounting Firm”), shall
determine that any payment or distribution of any type to or for the Eligible
Executive’s benefit made by the Company, by any of its affiliates, by any person
who acquires ownership or effective control of the Company or ownership of a
substantial portion of the Company’s assets (within the meaning of Section 280G
of the Code and the regulations thereunder) or by any affiliate of such person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Plan, the Change in Control Severance Agreement or otherwise (collectively,
the “Total Payments”), would be subject to the excise tax imposed by

 

5



--------------------------------------------------------------------------------

Section 4999 of the Code or any interest or penalties with respect to such
excise tax (such excise tax, together with any such interest or penalties, are
collectively referred to as the “Excise Tax”), then the Accounting Firm shall
determine whether such payments or distributions or benefits shall be reduced to
such lesser amount as would result in no portion of such payments or
distributions or benefits being subject to the Excise Tax. Such reduction shall
occur if and only to the extent that it would result in the Eligible Executive
retaining, on an after-tax basis (taking into account federal, state and local
income taxes, employment, social security and Medicare taxes, the imposition of
the Excise Tax and all other taxes, determined by applying the highest marginal
rate under Section 1 of the Code and under state and local laws which applied
(or is likely to apply) to the Eligible Executive’s taxable income for the tax
year in which the transaction which causes the application of Section 280G of
the Code occurs, or such other rate(s) as the Accounting Firm determines to be
likely to apply to the Eligible Executive in the relevant tax year(s) in which
any of the Total Payments is expected to be made) a larger amount as a result of
such reduction than the Eligible Executive would receive, on a similar after tax
basis, if the Eligible Executive received all of the Total Payments. If the
Accounting Firm determines that the Eligible Executive would not retain a larger
amount on an after-tax basis if the Total Payments were so reduced, then the
Eligible Executive may elect, at his option, to retain all of the Total
Payments. If the Total Payments are to be reduced, the reduction shall occur in
the following order: (1) reduction of cash payments for which the full amount is
treated as a “parachute payment” (as defined under Section 280G of the Code and
the regulations thereunder); (2) cancellation of accelerated vesting (or, if
necessary, payment) of cash awards for which the full amount is not treated as a
parachute payment; (3) reduction of any continued employee benefits; and
(4) cancellation or reduction of any accelerated vesting of equity awards. In
selecting the equity awards (if any) for which vesting will be cancelled or
reduced under clause (4) of the preceding sentence, awards shall be selected in
a manner that maximizes the after-tax aggregate amount of reduced Total Payments
provided to the Eligible Executive, provided that if (and only if) necessary in
order to avoid the imposition of an additional tax under Section 409A, awards
instead shall be selected in the reverse order of the date of grant. If two or
more equity awards are granted on the same date, each award will be reduced on a
pro-rata basis. The Eligible Executive and the Company shall furnish such
documentation and documents as may be necessary for the Accounting Firm to
perform the requisite Section 280G of the Code computations and analysis, and
the Accounting Firm shall provide a written report of its determinations
hereunder, including detailed supporting calculations. If the Accounting Firm
determines that aggregate Total Payments should be reduced as described above,
it shall promptly notify the Eligible Executive and the Company to that effect.
In the absence of manifest error, all determinations made by the Accounting Firm
under this Section 5 shall be binding on the Eligible Executive and the Company
and shall be made as soon as reasonably practicable and in no event later than
thirty (30) days following the later of the Eligible Executive’s date of
termination of employment or the date of the transaction which causes the
application of Section 280G of the Code. The Company shall bear all costs, fees
and expenses of the Accounting Firm.

b) To the extent requested by the Eligible Executive, the Company shall
cooperate with the Eligible Executive in good faith in valuing, and the
Accounting Firm shall take into account the value of, services to be provided by
the Eligible Executive (including the Eligible Executive agreeing to refrain
from performing services pursuant to a covenant not to compete) before, on or
after the date of the transaction which causes the application of Section 280G
of the Code such that payments in respect of such services may be considered to
be “reasonable compensation” within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of
the final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of
such final regulations in accordance with Q&A-5(a) of such final regulations.

 

6



--------------------------------------------------------------------------------

c) If it is ultimately determined (by IRS private letter ruling or closing
agreement, court decision or otherwise) that the Eligible Executive’s Total
Payments were reduced by too much or by too little in order to accomplish the
purpose of this Section 5, the Eligible Executive and the Company shall promptly
cooperate to correct such underpayment or overpayment in a manner consistent
with the purpose of this Section 5, provided, however, that in no event shall
such a correction be made if doing so would be a violation of the Sarbanes-Oxley
Act of 2002, as it may be amended from time to time.

 

6.

Administration/Amendment/Termination.

a) Administrator. The Administrator has the sole discretionary authority to
construe and interpret this Plan and to make any and all determinations related
to administration of this Plan, including all questions of eligibility for
participation and benefits, to the maximum extent permitted by law. The
decisions, actions and interpretations of the Administrator are final and
binding on all parties.

b) Amendment; Termination. The Administrator expressly reserves the right to
amend this Plan, in whole or in part, at any time and in any way it determines
to be advisable or to terminate this Plan; provided that if the amendment or
termination will materially adversely affect the rights of any Eligible
Executive who, prior to the amendment or termination, became entitled to
benefits under the Plan, the Company must obtain the Eligible Executive’s
written consent to the amendment or termination.

 

7.

Claims for Benefits. Claims for benefits under this Plan are governed by the
Plan’s claims procedure (the “Executive Benefits Claims Procedure”), a copy of
which is available from the Company’s Corporate Secretary or Chief Legal and
Administrative Officer.

 

8.

Miscellaneous Provisions.

a) Release. In consideration of the covenants under this Plan and as a condition
precedent to receiving any payments under this Plan, an Eligible Executive or
the Eligible Executive’s Beneficiary (as defined in Section 8(c)) shall
(i) execute and deliver to the Company a release of all claims in a form to be
provided by the Company, which shall include standard representations and
covenants, including without limitation with respect to confidentiality,
cooperation and non-disparagement, within twenty-two (22) days following the
Eligible Executive’s Termination Date (or any such longer period if required by
applicable law and communicated to the Eligible Executive) and (ii) not revoke
the release during the seven (7) day period following the date that the Eligible
Executive executed the release. The Company shall supply a form of such release
to the Eligible Executive no later than the Termination Date.

b) Waiver. The failure of the Company to enforce at any time any of the
provisions of this Plan, or to require at any time performance of any of the
provisions of this Plan, shall in no way be construed to be a waiver of these
provisions, nor in any way to affect the validity of this Plan or any part
thereof, or the right of the Company thereafter to enforce every provision.

 

7



--------------------------------------------------------------------------------

c) Benefits Not Transferable. Except as may be required by law, no benefit
eligible to be payable under this Plan to any Eligible Executive shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to alienate, sell, transfer,
assign, pledge, encumber or charge all or any part of the benefit shall be void;
provided, however, that if a terminated Eligible Executive dies before the end
of the period over which such Eligible Executive is entitled to receive
severance benefits under this Plan, the severance benefits payable hereunder
shall be paid to the estate of such Eligible Executive or to the person or legal
entity who acquired the rights to such benefits by bequest or inheritance (the
“Beneficiary”), provided such Beneficiary satisfies the release requirements in
Section 8(a). Except as may be provided by law, no benefit shall in any manner
be subject to the debts, contracts, liabilities, engagements or torts of any
Eligible Executive, nor shall it be subject to attachment or legal process for,
or against, the Eligible Executive and the same shall not be recognized under
this Plan.

d) Successors of the Company. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as heretofore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.

e) No Contract of Employment. The definitions and criteria set forth herein are
solely for the purpose of defining Plan eligibility. No legal rights to
employment are created or implied by this Plan, nor are any conditions or
restrictions hereby placed on termination of employment. Unless the employee has
a written employment agreement binding on the Company that provides otherwise,
employment with the Company is employment-at-will. As such, termination of
employment may be initiated by the Eligible Executive or by the Company at any
time for any reason that is not unlawful, with or without Cause.

f) Governing Law. To the extent not pre-empted by federal law, this Plan shall
be construed, administered and governed in accordance with and governed by the
laws of the State of Kansas, without regard to any conflict of law principles.
Subject to the Executive Benefits Claims Procedure, any action concerning this
Plan shall be brought in a court of competent jurisdiction in Johnson County,
Kansas, and each party consents to the venue and jurisdiction of such court.

g) Entire Plan. This Plan constitutes the Company’s entire Plan for the Eligible
Executives and, except as provided in an Eligible Executive’s Change in Control
Severance Agreement and the Executive Benefits Claims Procedure, Section 8(h)
and Section 9 of this Plan, supersedes any and all previous representations,
agreements, understandings and plans with respect to general severance benefits
for the Eligible Executives, and any such representations, agreements,
understandings and plans with respect to Eligible Executive severance are hereby
canceled and terminated in all respects.

h) Severability and Interpretation. Whenever possible, each provision of this
Plan and any portion hereof shall be interpreted in such a manner as to be
effective and valid under applicable law, rules and regulations. If any covenant
or other provision of this Plan (or portion thereof) shall be held to be
invalid, illegal, or incapable of being enforced, by reason of any rule of law,
rule, regulation, administrative order, judicial decision or public policy, all
other conditions and provisions of this Plan shall, nevertheless, remain in full
force and effect, and no covenant or provision shall be deemed dependent upon
any other covenant or provision (or portion) unless so

 

8



--------------------------------------------------------------------------------

expressed herein. The parties hereto desire and consent that the court or other
body making such determination shall, to the extent necessary to avoid any
unenforceability, so reform such covenant or other provision or portion of this
Plan to the minimum extent necessary so as to render the same enforceable in
accordance with the intent herein expressed.

i) No Mitigation Required. The Eligible Executive shall not be required to
mitigate the amount provided for in Section 4 of this Plan by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in Section 4 of this Plan be reduced by any compensation earned by the
Eligible Executive as the result of employment by another employer after the
date of termination, or otherwise.

j) Validity. If any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.

k) Captions and Titles. Captions and titles have been used in this Plan only for
convenience, and in no way define, limit or describe the meaning of this Plan or
any part thereof.

l) Section 409A Savings Clause. This Plan is intended to comply with the
provisions of Section 409A of the Code, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements and in-kind
distributions, and shall be administered and interpreted in accordance with such
intent. Without limiting the generality of the foregoing, any term or provision
that is determined by the Administrator to have an ambiguous definition shall be
interpreted, to the extent reasonable, to comply with Section 409A of the Code.
Any reference in this Plan to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A of the Code. Each payment under this Plan shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may an
Eligible Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Plan. All reimbursements and in-kind benefits,
including any taxable health, dental and vision benefits provided under this
Plan that constitute deferred compensation within the meaning of Section 409A of
the Code shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Plan be made later than the end
of the calendar year next following the calendar year in which the applicable
fees and expenses were incurred, provided that the Eligible Executive shall have
submitted an invoice for such fees and expenses at least ten (10) days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred; (ii) the amount of in-kind benefits that the Company
is obligated to pay or provide in any given calendar year (other than medical
reimbursements described in Treas. Reg. Section 1.409A-3(i)(1)(iv)(B)) shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; (iii) the Eligible Executive’s right to have the
Company pay or provide such reimbursements and in-kind benefits may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than the end of the third year following the year in which
the Eligible Executive’s Termination Date occurred. The outplacement benefits
provided pursuant to Section 4(b) must be provided prior to the end of the
second year following the year in which the Eligible Executive’s Termination
Date occurred.

 

9.

No Duplication of Benefits.

Notwithstanding the foregoing, any benefits received by an Eligible Executive
pursuant to this Plan shall be in lieu of any general severance policy
maintained by the Company except to the extent any such substitution in
severance benefits or payment timing would result in a violation of Section 409A
of the Code. There shall be no duplication of benefits under this Plan and any
Eligible Executive’s Change in Control Severance Agreement and in the event of
any such potential duplication of benefits, the benefits under the Eligible
Executive’s Change in Control Severance Agreement shall control.

 

9



--------------------------------------------------------------------------------

COMPASS MINERALS INTERNATIONAL, INC. By:  

/s/ Kevin S. Crutchfield

Name:   Kevin S. Crutchfield Title:   President and Chief Executive Officer
Date:   May 15, 2020